FILED
                            NOT FOR PUBLICATION
                                                                            JAN 13 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ELIE JOSEPH NAJJAR,                              No. 11-72995

              Petitioner,                        Agency No. A076-732-457

  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 23, 2015**
                                Pasadena, California

Before: KLEINFELD, RAWLINSON, and NGUYEN, Circuit Judges.

       Elie Joseph Najjar (Najjar), a native and citizen of Lebanon, and former

resettled resident of Sweden, petitions for review of the decision of the Board of

Immigration Appeals (BIA) dismissing his appeal. Although Najjar has never

disputed his firm resettlement in Sweden, he contends that his due process rights

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
were violated when an Immigration Judge (IJ) changed the designated country of

removal from Lebanon or Sweden to Sweden only.

      “Immigration proceedings must provide the procedural due process

protections guaranteed by the Fifth Amendment. . . .” Vilchez v. Holder, 682 F.3d

1195, 1199 (9th Cir. 2012) (citation omitted). In the context of country of removal

designations, last minute orders of removal to a country may violate due process if

an immigrant was not provided an opportunity to address his fear of persecution in

that country. See Andriasian v. I.N.S., 180 F.3d 1033, 1041 (9th Cir. 1999).

      Najjar’s removal proceedings fully comported with due process

requirements. The IJ consistently stated that Najjar faced removal to Sweden.

Indeed, the IJ first designated Sweden as a country of removal in November, 2008

– over sixteen months before Najjar’s removal hearing. Additionally, the IJ

provided Najjar an opportunity to present evidence in support of his asylum

application once Lebanon was no longer designated as a country of removal. It is

of no constitutional significance that Lebanon was eliminated as a country of

removal on the date of the removal hearing, as Najjar was assured that if Sweden

did not accept Najjar and the government opted to pursue Lebanon as the country

of removal, Najjar would be provided an opportunity to seek withholding of




                                         2
removal from Lebanon. See Su Hwa She v. Holder, 629 F.3d 958, 965 (9th Cir.

2010) (approving a similar approach).

      PETITION DENIED.




                                        3